


EMPLOYMENT AGREEMENT







Employment Agreement, made effective as of this 28th day of January 2016 by and
between Elite Books Inc., a Nevada corporation, with it principle offices
located at4760 Preston Rd #244-114, Frisco, Texas 75034, (“The Company”) and
Terrence A Tecco (“Employee”).




In consideration of the premises and mutual covenants hereinafter set forth, the
parties hereto agree to be effective February 15th, 2016 as follows:







1.

CONDITIONS.




The Company hereby agrees to hire Employee and Employee hereby agrees to be and
remain with The Company upon the terms and conditions hereinafter set forth.




2.

CONTRACT PERIOD.




Subject to Section 5 hereof, the term of Employee’s Contract under this
Agreement shall commence on date hereof and shall continue for a period of five
(5) years (the “Contract Period”).




3.

DUTIES AND RESPONSIBILITIES.




a)

Contract Status and Duties.  During the Contract Period, Employee shall devote
his attention and expend his best efforts, energies and skills on a full-time
basis serving as President to the business of The Company.  Employee shall
perform such duties and have such authority and responsibilities consistent with
his position as the Board of Directors may assign his from time to time.  During
Contract Period, Employee will be subject to all of the policies, rules and
regulations applicable to employees of The Company of comparable status and will
comply with all reasonable directions and instructions of the Board of
Directors.




4.

COMPENSATION AND RELATED MATTERS.




a)

General.   For services rendered and required to be rendered by, covenants of,
and restrictions imposed on, The Company under this Agreement, The Company shall
pay to Employee during and with respect to the Contract Period, and Employee
agrees to accept, an annual base salary of $120,000.00 to be paid in twelve (12)
monthly installments of $10,000.00 as agreed to by the





--------------------------------------------------------------------------------

parties.  In addition Tecco to receive Twenty Million Restricted Shares.




Page 2

Employment Agreement –Terrence A Tecco

January 30, 2016




Base salary will be reviewed annually as agreed by the Board of Director and
increased proportionate with Company sales and growth.




2)

Bonus.   Employee shall be entitled to receive a bonus based on the following:




a)

The Board of Directors may elect a bonus compensation program for employees of
the Company to be determined once the Company is profitable set forth in a
separate agreement.




Bonus Payments.   The bonus provided for in paragraph 4.2 above shall be paid in
the fiscal year in which the bonus was earned.  The bonus shall be paid in
twelve monthly installments, with the first installment due the month following
the end of the fiscal year in which the bonus was earned.  A separate agreement
will be executed defining the compensation due for stock options.




4)

Termination Bonus.   Should Employee be terminated for any reason other than
those as set forth in Section 5 of this Agreement, the Employee shall be
entitled to receive a termination bonus from Company in the sum of $120,000.00.
 The Company shall pay this bonus to Employee, in cash, within five (5) days of
any termination.




5)

Other Benefits.    During the Contract Period, Employee shall receive benefits
(including but not limited to health care, dental care, disability, Union and
Trade Association, expense accounts and the like) as are appropriate.  




6)

Expenses.   Employee is authorized to incur reasonable, ordinary and necessary
business expenses in the performance of her duties hereunder.  The Company shall
reimburse Employee for such expenses upon presentation by the Employee of an
accounting of such expenditures and such other evidence of payment as Employee
may provide.








--------------------------------------------------------------------------------



7)

Vacations.    Employee shall be entitled to two (2) weeks vacation per calendar
year for the first two years of his employment contract and










Page 3

Employment Agreement – Terrence A Tecco

January 28, 2016







four (4) weeks vacation commencing year three of her employment contract
thereafter.




3)

TERMINATION OF CONTRACT PERIOD.




a)

By The Company:  For Cause.    The Company, at any time during the Contract
Period, may terminate the Contract under this Agreement “for cause” upon the
following terms and conditions:




If Employee is found guilty by a court of competent jurisdiction for the
commission of a felony under federal or state law, The Company shall have the
right to terminate the Contract Period upon thirty (30) days written notice to
the Employee which termination will be effective on the tenth day after the date
of the notice; and if Employee breaches a material term of this Agreement and
such breach continues for more than ten (10) days after (a) written notice to
the Consultant is given by The Company and (b) The Employee has had the
opportunity to discuss the breach with the Board of Directors of The Company (at
which discussion The Employee may have in attendance, and be represented by
legal counsel, recorder and other experts as Employee deems appropriate and have
meetings the Employee shall have had ten (10) days advance written notice), then
the Company may terminate the Contract Period immediately.




Any notice given under this Section 5.2 shall be accompanied by a signed
statement of “cause,” said statement to include a written endorsement of a
majority of the Board of Directors stating that they have been informed of the
facts referred to in such statement and consider them sufficient justification
for the termination Employee’s Contract under this Section 5.2.











--------------------------------------------------------------------------------










Page 4

Employment Agreement – Terrence A Tecco

January 28, 2016










a.

Disability.   During the Employment Period, if, solely as a result of physical
or mental incapacity or infirmity, Employee shall be unable to perform her
duties under this Agreement for (i) a continuous period of at least ninety (90)
days, or (ii) periods aggregating at lease one hundred-fifty (150) days during
any period of twenty-four (24) consecutive months (each a “Disability Period”),
Employee shall be deemed disabled (the “Disability”) and the Company, by notice
to the Employee, shall have the right to terminate the Contract Period for
Disability at, as of or after the end of the Disability Period.  A reputable,
licensed physician selected by the Company and the Employee shall determine the
existence of the Disability.  The Employee shall cooperate in all reasonable
respect to enable an examination to be made by such physician.




b.

Death.   The Contract Period shall end on the date of Employee’s death.




c.

Compensation Related to Termination.   Until the termination of the Contract
Period under this Section 5, the Company shall pay all compensation and provide
all benefits to the Employee as provided under Section 4 of this Agreement.  In
the event of termination of the Contract Period under Sections 5.1, 5.2, 5.3,
and 5.4 of this Agreement, all compensation set forth under Section 4 of this
Agreement shall no longer be owing and payable or provided to the Employee.







4)

EXCLUSIVITY OF SERVICES.




Exclusivity of Services.   During the Contract Period and for a period of twelve
(12) months thereafter, Employee shall not, directly or indirectly, (a) be or
become interested in or associated with (as an officer, director, ten (10)
percent or more stockholder, partner, consultant, owner, employee, agent,











--------------------------------------------------------------------------------










Page 5

Employment Agreement – Terrence A Tecco

January 28, 2016




a.

Significant creditor or otherwise) any business that is then, or which then
propose to become, a direct competitor of the Company, (b) induce or seek to
influence any employee of the Company to leave its employ, or (c) aid a direct
competitor of the Company in an attempt to hire a person who shall have been
employed by the Company within the one-year period preceding such requested aid.
 The restrictions set forth in this Section 6.1 shall not apply if the Company
terminates the Contract Period under Section 5.3.




b.

Confidential Information.   The Employee shall not at any time, whether during
the Contract Period or thereafter, disclose or use (except in the course of her
employment hereunder and in furtherance of the business of the Company, or as
required by applicable law) any confidential information, trade secrets or
proprietary data of the Company.  Confidential information, trade secrets and
proprietary data shall mean any and all information, trade secrets and data
relating to the Company other than information which can be shown by the
Employee to be in the public domain provided that it is not in the public domain
as a result of a breach of this provisions of this Agreement.




c.

Injunction.   Notwithstanding any other provisions of this Agreement, Employee
acknowledges and agrees that in that event of a violation or threatened
violation of any of the provisions of this Section 7, The Company shall have no
adequate remedy at law and shall thereafter be entitle to enforce each such
provision by temporary or permanent injunctive or mandatory relief obtained in
any court of competent jurisdiction without the necessity of proving damage or
posting any bond or other security, and without prejudice to any other remedies
that may be available at law or in equity.

 




















--------------------------------------------------------------------------------










Page 6

Employment Agreement – Michelle Tecco

January 28, 2016







5)

INSURANCE.




a.

The Company shall have the right to obtain in its own name, at its own time, and
at its own expense, “key man,” renewable term life insurance (or any other type
of life insurance in the Company’s absolute discretion) on Employee’s life in an
amount not to exceed $2,000,000 and additional disability, business interruption
and other insurance upon or relating to the Employee in such amounts as it
believes may be necessary to protect its interests.  The Employee shall
cooperate in procuring any and all such insurance by submitting to the required
medical examinations, it any and not contrary to the health and physical or
mental well being of the Company, and by filling out, executing and delivering
such applications and other instruments in writing as may be reasonably required
by an insurance company or companies to which application or applications for
insurance may be made by or for the Company.  The Employee makes absolutely no
representation, warranty or guarantee that the Employee will be able to obtain
any of the above insurance on or related to the Employee and the failure to
obtain any, or all, of the above insurance is not a breach of this Agreement.




6)

MISCELLANEOUS.




a.

Notices.   Any notice, consent or authorization required or permitted to be
given pursuant to this Agreement shall be in writing and sent to the party for
or to whom intended, at the address of such party set forth below, by registered
or certified mail (if available), postage paid, or at such other address as
either party shall designate by notice given to the other in the manner provided
herein:




If to the Company:

C/o  Elite Books, Inc.




With a copy to:

If to the Employee:





--------------------------------------------------------------------------------

Terrence A Tecco







Page 7

Employment Agreement – Terrence A Tecco

January 28, 2016







2)

Taxes.    The Employee is authorized to withhold from any compensation or
benefits payable hereunder for such amounts for income tax, social security and
unemployment compensation.




3)

Accounting.   The Company and his duly authorized representatives, for a period
of five (5) years after the end of the calendar year in which the last payment
is made to The Employee hereunder or over which there is a dispute about any
amount owing under this Agreement, will have the right to inspect and copy any
or all of The Company’s books and records necessary to enable the Employee to
defend any tax audit or related proceeding, during reasonable business hours
upon reasonable notice to the Company and will be entitled to receive to all
matters affecting the Company.




The Company may request, at any time any amount is owing under this Agreement or
over which there is a dispute about any amount owing under this Agreement, at
his expense, to have the accounts of the Company audited by an independent
certified accountant chosen by him, provided, however, if the audit reveals
discrepancies owned to the Employee from previously stated or paid amounts, then
the audit will be at the expense of Employer.




4)

Other Agreements.   Simultaneous with the execution of this Agreement, the
Company has executed a separate contract with Employee, hereinafter referred to
as the shareholder agreement (“Shareholder Agreement”), which shall detail
additional information pertaining to the Board of Directors.




5)

Governing Law.   This Agreement shall be governed by and construed and enforced
in accordance with the laws of Texas applicable to agreement made to be
performed therein.




6)

Heading.   All descriptive headings in this Agreement are inserted for
convenience only and shall be disregarded in construing or applying any
provision of this Agreement.








--------------------------------------------------------------------------------



7)

Counterparts.   This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.







Page 8

Employment Agreement – Terrence A Tecco

January 28, 2016













8)

Sever ability.   If any provision of this agreement, or part thereof, is held to
be unenforceable, the remainder of such provision and this Agreement, as the
case may be, shall nevertheless remain in full force and effect.




9)

Entire Agreement and Representation.   This Agreement contains the entire
agreement and understanding between The Company and Employee with respect to the
subject matter hereof, except for the Shareholder Agreement.  This agreement
supersedes any prior agreement between the parties relating to the subject
matter hereof.
















IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.










By: _____________________________

Michael Facsi   Director




By: _____________________________

Brad Fretti   Director













EMPLOYEE
                                                                                                                                




             By:_____________________________

                         Terrence A Tecco     Pres.






